DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 06/10/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 08/04/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 14, the applicant claims 
Regarding claim 40, the applicant claims “an angle between a tangent line passing through an edge of an effective portion of the second lens and an imaging surface of an image sensor is 30 or less”, however, the applicant does not associate any units with the claimed range of angle values recited, therefore, the claim is rendered vague and indefinite.  For purposes of expediting prosecution, the Examiner interprets the limitation “an angle between a tangent line passing through an edge of an effective portion of the second lens and an imaging surface of an image sensor is 30 or less” to be read --an angle between a tangent line passing through an edge of an effective portion of the second lens and an imaging surface of an image sensor is 30 degrees or less--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the image-side surface of the fifth lens is concave” is not further limiting because it is already it is already claimed in independent claim 1 that claim 33 depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,365,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a second lens having negative refractive power and a convex object-side surface” and “a third lens having positive refractive power and a convex image-side surface” renders .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10, 14-17, 19-23, 25-26 and 28-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0160436; already of record).
Regarding claims 1, 25, 30, 33, 35 and 40-44, Chen discloses, an optical system comprising: 
a first lens (3) having refractive power; 
a second lens (4) having refractive power and a convex object-side surface (41, 411); 
a third lens (5) having refractive power and a convex image-side surface (52, 521); 
a fourth lens (6) having refractive power; 
a fifth lens (7) having negative refractive power (Para. 0055, lines 1-2) and a concave image-side surface (72, 721); 
a sixth lens (8) having positive refractive power (Para. 0056, lines 1-2); and 
a stop (2) disposed in front of the first lens (see Fig. 2), 

wherein a radius of the stop SD and an overall focal length of the optical system f satisfy: 0.2<SD/f<0.6 (see Fig. 3), and 
wherein an angle between a tangent line passing through an edge of an effective portion of the second lens and an imaging surface of an image sensor is 30 or less (Para. 0212 and see Figs. 2-3 and 32).
Regarding claims 2 and 45, Chen discloses, a distance from an object-side surface of the first lens to an imaging surface of an image sensor TTL and the overall focal length of the optical system f satisfy: 1.1<TTL/f<1.35 (see Fig. 3).
Regarding claims 5-6, Chen discloses, an Abbe number of the first lens v1 and an Abbe number of the second lens v2 satisfy: v1-v2>20 (see Fig. 3), and a focal length of the first lens f1 and the overall focal length of the optical system f satisfy: 1.3<f/f1<1.6 (see Fig. 3).
Regarding claims 10 and 14, Chen discloses, a focal length of the first lens f1 and a focal length of the second lens f2 satisfy: 2<|f/f1|+|f/f2|<2.5 (see Fig. 3), and a field of view of the optical system is between 65 and 80 (see Fig. 3).
Regarding claims 15-17, Chen discloses, the refractive power of the first lens is positive (Para. 0051, lines 2-3), an object-side surface of the first lens is convex (31), and an image-side surface of the first lens is convex (32).
Regarding claims 19-21, Chen discloses, the refractive power of the second lens is negative (Para. 0052, lines 1-2), an object-side surface of the second lens is convex (41, 411), and an image-side surface of the second lens is concave (42, 421, 422).
claims 22-23, Chen discloses, the refractive power of the third lens is positive (Para. 0053, lines 1-2), and an object-side surface of the third lens is concave (51, 511, 512).
Regarding claims 26 and 28, Chen discloses, the refractive power of the fourth lens is positive (Para. 0054, lines 1-2) and an object-side surface of the fourth lens is concave (41, 412).
Regarding claims 31-32, Chen discloses, an object-side surface of the fifth lens is concave (71, 712) and an object-side surface of the fifth lens is convex (72, 711).
Regarding claims 34 and 36, Chen discloses, at least one or more inflection points are formed on at least one or both of an object-side surface and the image-side surface of the fifth lens (see 7), and an object-side surface of the sixth lens is convex (81, 811).
Regarding claims 37-39, Chen discloses, an image-side surface of the sixth lens is concave (82, 821), at least one or more inflection points on at least one or both of an object-side surface and an image-side surface of the sixth lens (see 8), and at least one or both of an object-side surface and an image-side surface of each of the first to sixth lenses is aspherical (Para. 0059, lines 1-2).

Claims 1, 7, 9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0160436; already of record).
Regarding claim 1, Chen discloses, an optical system (Figs. 14-15) comprising: 
a first lens (3) having refractive power; 
a second lens (4) having refractive power; 
a third lens (5) having refractive power and a convex image-side surface (52, 522); 
a fourth lens (6) having refractive power; 
a fifth lens (7) having refractive power and a concave image-side surface (72, 721); 

a stop (2) disposed in front of the first lens, wherein the first to sixth lenses are sequentially disposed from an object side (Para. 0048, lines 1-7), and 
wherein a radius of the stop SD and an overall focal length of the optical system f satisfy: 0.2<SD/f<0.6 (see Fig. 14).
Regarding claims 7, 9 and 24, Chen discloses, the overall focal length of the optical system f and a focal length of the third lens f3 satisfy: 0.1<f/f3<0.3 (see Fig. 15), a focal length of the first lens f1 and a focal length of the third lens f3 satisfy: 0<f1/f3<0.2 (see Fig. 15), and an object-side surface of the third lens is convex (see Fig. 15).

Claims 1, 8, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 2015/0260954; already of record).
Regarding claim 1, Ota discloses, an optical system (Fig. 1) comprising: 
a first lens (L1) having refractive power; 
a second lens (L2) having refractive power; 
a third lens (L3) having refractive power and a convex image-side surface; 
a fourth lens (L4) having refractive power; 
a fifth lens (L5) having refractive power and a concave image-side surface (Para. 0051); 
a sixth lens (L6) having refractive power; and 
a stop (St) disposed in front of the first lens, 
wherein the first to sixth lenses are sequentially disposed from an object side, and 

Regarding claims 8 and 11, Ota discloses, the overall focal length of the optical system f and a focal length of the fifth lens f5 satisfy: 0.2<|f/f5|<0.4 (see “Table 11”), and a focal length of the third lens f3 and a focal length of the fourth lens f4 satisfy: 0.1<|f/f3|+|f/f4|<0.4 (Para. 0020).
Regarding claims 12 and 18, Ota discloses, a focal length of the fifth lens f5 and a focal length of the sixth lens f6 satisfy: 0.3<|f/f5|+|f/f6|<0.6 (Para. 0060-0061), and an image-side surface of the first lens is concave (Para. 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0160436; already of record) as applied to claim 1 above.
Chen remains as applied to claim 1 above.

Furthermore, the Examiner points out that it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum range wherein a distance from the object-side surface of the first lens to an imaging surface of an image sensor TTL and a diagonal length of the imaging surface of the image sensor ImgH satisfy: 1.5<TTL/ImgH<1.7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/23/2021